DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 15-20) in the reply filed on January 6, 2021 is acknowledged. Applicant have added new claims 21-34 to read on the elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 25, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the paragraph [0094] of the original specification, “second protection layer 622” should be changed to --second protection layer 620--. A support can be found at least in Fig. 6M of Applicant’s original disclosure.
In the paragraphs [0201], [0204] and [0206], “conductive layer 2340” should be changed to --conductive layer 2440--. A support can be found at least in the paragraph [0203] and Fig. 24E of Applicant’s original disclosure.
In the paragraphs [0201], “the protection layers 2422 and 242” should be changed to -- the protection layers 2422 and 2424--. A support can be found at least in the paragraph [0200] of Applicant’s original disclosure.
Appropriate correction is required.
Drawings
The drawings are objected to because of the following informalities:
In Fig. 24D, the reference character “LDD” should be changed to --LDD24--. A support can be found at least in Fig. 24E of Applicant’s original disclosure.
In Fig. 24D, the reference character “2421” should be changed to --2422--. A support can be found at least in Fig. 24E of Applicant’s original disclosure.
In Fig. 24D, the reference character “2422” should be changed to --2424--. A support can be found at least in Fig. 24E of Applicant’s original disclosure.
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano et al. US 2017/0077155.
Regarding claim 29, Sano (e.g., Figs. 1-8 or Fig. 10) teaches a method, comprising: 
forming a light-sensitive element (e.g., 42, Fig. 3, [77]) in a substrate (e.g., 25, Fig. 3, [77]); 
forming a pinning region (e.g., 43, Fig. 3, [77]) in a first portion (e.g., a portion of 25 in which 43 is formed, Fig. 3) of the substrate and adjacent to a top surface of the substrate (e.g., Fig. 3); and 
forming a gate stack (e.g., 51, Fig. 7, [81], [80]) over the pinning region and a second portion (e.g., a portion of 25 in which 41 (first 41 from the left side of the page including Fig. 7) is formed, Fig. 7) of the substrate adjacent to the first portion of the substrate.  
Regarding claim 30, Sano teaches the method of claim 29, wherein forming the pinning region is performed such that the pinning region (e.g., 43, p-type, Fig. 3) has a conductive type opposite to that of the light-sensitive element (e.g., 42, n-type, Fig. 3).  
Regarding claim 31, Sano teaches the method of claim 29, wherein forming the gate stack is performed such that the gate stack is directly above the light-sensitive element (e.g., Fig. 7).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. US 2017/0077155.
Regarding claim 21, Sano (Embodiment of Figs. 1-8) teaches a method, comprising: 
forming a light-sensitive element (e.g., 42, Fig. 3, [77]) in a substrate (e.g., 25, Fig. 3, [77]); 
doping a first portion (e.g., a portion of 25 in which 43 is formed, Fig. 3, [77]) of the substrate with a first dopant (e.g., [88], [77]) to form a pinning region (e.g., 43, Fig. 3, [77]) over the light-sensitive element; 
forming a gate stack (e.g., 51, Fig. 7, [81], [80]) at least over a second portion (e.g., a portion of 25 in which 41 (first 41 from the left side of the page including Fig. 7) is formed and/or a portion of 25 underlying 42, Fig. 7) of the substrate adjacent to the pinning region and over the light-sensitive element (e.g., 42, Fig. 7); 

Sano (Embodiment of Figs. 1-8) does not explicitly teach forming a contact over the output node.  
Sano (Embodiment of Fig. 10) recognizes forming a contact (e.g., 121, Fig. 10, [99]) over the output node.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Sano (Embodiment of Fig. 10) with that taught by Sano (Embodiment of Figs. 1-8) to arrive at the claimed invention for the purpose of thinning the substrate overlying the light-sensitive element and shortening the path of charge from light-sensitive element, thereby enhancing the device performance for example (e.g., [101).
Regarding claim 22, Sano teaches the method of claim 21, further comprising: doping the second portion of the substrate with a third dopant (e.g., a portion of 25 underlying 42, which is n-type doped, Fig. 3, [77]) prior to forming the gate stack (e.g., Fig. 7), wherein the third dopant (e.g., n-type, [77]) has a conductive type opposite from that of the first dopant (e.g., p-type, [77]).  
Regarding claim 23, Sano teaches the method of claim 22, wherein doping the second portion of the substrate with the third dopant is performed prior to doping the first portion of the substrate with the first dopant (e.g., Fig. 3, [77]).  

Regarding claim 25, Sano teaches the method of claim 21, wherein forming the gate stack is performed such that the gate stack is further over a second portion (e.g., a portion of 43 disposed under 51, Fig. 7) of the pinning region.  
Regarding claim 26, Sano teaches the method of claim 21, wherein forming the gate stack is performed such that the second portion of the substrate surrounds the pinning region (e.g., Fig. 7).  
Regarding claim 27, Sano teaches the method of claim 21, wherein doping the first portion of the pinning region with the second dopant to form the output node is performed such that the output node (e.g., 56, Fig. 8) is spaced apart from the second portion (e.g., a portion of 25 in which 41 (first 41 from the left side of the page including Fig. 7) is formed and/or a portion of 25 underlying 42, Fig. 8) of the substrate.

Regarding claim 21, Sano (Embodiment of Figs. 14-15) teaches a method, comprising: 
forming a light-sensitive element (e.g., 42, Fig. 15) in a substrate (e.g., Fig. 15, [122]);
forming a pinning region (e.g., 43, Fig. 15) with a first dopant (e.g., p-type, Fig. 15) over the light-sensitive element;

doping a first portion (e.g., a portion of 43 in which FD (56) is formed, Fig. 15, [125]) of the pinning region with a second dopant (e.g., n-type, [82]) to form an output node (e.g., FD (56), Fig. 15), wherein the second dopant (e.g., n-type, [82]) has a conductive type opposite to that of the 3first dopant (e.g., p-type, Fig. 15); and 
forming a contact (e.g., 212, Fig. 15, [125]) over the output node.  
Sano (Embodiment of Figs. 14-15) does not explicitly teach doping a first portion of the substrate with a first dopant to form a pinning region.
Sano (Embodiment of Figs. 1-8) recognizes doping a first portion (e.g., a portion of 25 in which 43 is formed, Fig. 3, [77]) of the substrate with a first dopant (e.g., p-type, [88], [77]) to form a pinning region (e.g., 43, Fig. 3, [77]) over the light-sensitive element.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Sano (Embodiment of Figs. 1-8) with that taught by Sano (Embodiment of Figs. 14-15) to arrive at the claimed invention because the configurations of 42, 43 and 41 in Embodiment of Figs. 14-15 are similar to those in Embodiment Figs. 1-8 except that Embodiment of Figs. 14-15 includes four pixels and Embodiment of Figs. 1-8 includes one pixel, so the manufacturing process of Embodiment of Figs. 14-15 could be similar to that of Embodiment Figs. 1-8, for example.
.  
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. US 2017/0077155.
Regarding claim 33, Sano teaches the method of claim 32 as discussed above.
Sano does not explicitly teach wherein forming the output node is performed such that a bottom of the output node is higher than a bottom of the pinning region.  
Sano, however, recognizes that since only a transfer channel of charge from a photo diode 42 is needed to be secured in a vertical direction (horizontal direction in the drawing) relative to a depth direction, a floating diffusion 56 may be provided in a manner located at a position and a depth contacting a channel 44 connected to the photo diode 42 (e.g., [98], [85]). In other words, a depth of 56 (considered as an output node) is a result-effective variable for varying a degree of charge transfer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the method of Sano to have the claimed configuration through routine experimentation and optimization where the criticality of the claimed range is not shown (MPEP 2144.05).
Regarding claim 34, Sano teaches the method of claim 33, wherein forming the output node is performed such that the output node (e.g., 56, n-type, [83], [82]) has a conductive type opposite to that of the pinning region (e.g., 43, p-type, [77]).
Allowable Subject Matter
Claims 15-20 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 1 that recites “etching the conductive layer and the gate dielectric layer to form a gate stack over the substrate and to form an opening in the gate stack, wherein a portion of the pinning region is exposed by the opening; and doping the portion of the pinning region with a second dopant to form a floating node” in combination with other elements of the base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 6, 2021